Citation Nr: 0016533	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  93-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right-side 
hemiparesis, to include a conversion reaction.

2.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954.

This appeal stems from a January 1993 rating decision that 
denied the benefits at issue.

The Board of Veterans' Appeals (Board) notes that service 
connection was denied for multiple sclerosis in a June 1981 
rating decision.  Although the veteran's medical complaints 
may be similar to those at issue at that time, the current 
appeal does not involve a claim for the same disability.  The 
Board finds that this is a new claim, and thus no new and 
material evidence is necessary.  See Ashford v. Brown, 10 
Vet. App. 120 (1997); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir 
1996).

The veteran has asserted that his right-side hemiparesis is 
secondary to a June 1980 injury: a fall from a wheelchair.  
He contends that he was in a wheelchair due to a service-
connected disability, and that the fall, therefore, was 
essentially a consequence of his service-connected 
disability.

Since the most recent examination regarding the veteran's 
claim of entitlement to special monthly compensation does not 
answer the ultimate question of concern, a REMAND is 
necessary with respect to this issue.



FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether right-side hemiparesis, to include a 
conversion reaction, was incurred in, or aggravated by, 
service, or is secondary to any service-connected disability.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for right-side hemiparesis, to include a conversion reaction 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case with 
respect to the veteran's service-connection claim is whether 
it is well-grounded; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail.  In such a case, there is no duty to assist him further 
in the development of such claim because such additional 
development would be futile.  38 U.S.C.A. § 5107.  As will be 
explained below, we find that the veteran's claim is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).


I.  Background

Service medical records reveal only a July 1957 complaint 
regarding a previous injury of the left knee, but no 
definitive diagnosis.  The February 1954 separation 
examination report is negative; the lower extremities were 
normal and the veteran was normal psychiatrically and 
neurologically as well.

In his November 1954 claim, the veteran averred that he had 
been hit across the right knee with a rifle butt, while in 
basic training.

Service connection was granted for residuals of a right knee 
injury, at the noncompensable level, in a January 1955 rating 
decision.

A March 1971 VA examination report notes strain of the left 
knee due to the veteran's inability to bear weight on the 
right lower extremity.

Service connection was granted for left knee strain in a June 
1971 rating decision.

During a May 1977 VA examination the veteran's "inability" 
to get out of his wheelchair, it was opined, and his 
inability to fully flex and extend his right and left knee 
joints, were entirely and completely a matter of his own 
creation, and that were it not for his determination over a 
period of several years, to maintain his knees in a flexed 
position, that there would be no problem whatever in flexing 
and extending the knees in a perfectly normal manner.  While 
it was possible that there may have been some residual 
interposition of soft tissues, not visible on x-ray, causing 
the alleged locking of the right knee joint, the veteran had 
"adamantly" refused arthrotomy to determine if such was the 
case.  The examiner believed that the veteran's refusal was 
due to the veteran's "subconscious" realization that if 
there were such soft tissue which could be easily removed, 
"his liberal compensation payments would be brought to an 
unpleasant end."  The diagnosis of such possible soft tissue 
interposition was based only on the veteran's allegation of 
extreme right [knee] pain and allegation of history of 
locking--without any actual physical finding.  Regarding the 
left knee, it was noted that at no time had any physician 
ever made any anatomic diagnosis of any left knee impairment, 
as there was an absence of any x-ray abnormality.  The 
examiner did not regard the veteran as a malingerer, but 
rather as a "psychologically sick man."  The "diagnosis" 
section of the examination report states that residuals of 
knee injuries were not found.  The limitation of motion of 
the right and left knee joints, it states, was created by the 
veteran himself, by his insistence on maintaining the knee 
joints in 90-degree flexion position over a period of some 
four to five years.  He was also diagnosed with a psychogenic 
reaction productive of such physical diagnosis.

The veteran was hospitalized by VA in April 1981 having 
reported that he had developed progressive weakness of the 
right arm and right leg with progressive numbness of the 
right side of the body.  Simultaneously, he had trouble with 
vision and could not focus with both eyes open.  He also 
reported that he had had a head injury the (previous) June, 
having been stunned at the time and having had headaches 
since then.  A definite brain stem lesion with a cross-
sensory loss was diagnosed.

During an August 1981 VA hospitalization, the veteran 
recalled that a June 1980 accident had involved his 
wheelchair tipping over, with a blow to his head but no loss 
of consciousness.  Findings were suggestive of a brain stem 
lesion.  Diagnoses included questionable right hemiparesis 
and a strong psychogenic overlay.

A VA consultation report, from about 1992, states, "All 
evidence suggests that his problem is not organic.  His 
symptoms...from the cortex [are] not possible from an organic 
point of view."  (Emphasis in original).  It was noted that 
the veteran had previously been diagnosed with hysterical 
paralysis.  It was concluded that the veteran's symptoms were 
functional.

Another VA consultation report, from May 1992, contains the 
veteran's report that his leg injuries were from combat: "He 
was 'cutting an ear off a Korean' [and] another enemy soldier 
came and hit him across the legs with a rifle as he struggled 
and then killed him.  He was paralyzed put on a hospital boat 
for about six weeks and then slowly began to walk again."  
The veteran complained that the pain in his legs never went 
away, but that he used to self-hypnotize himself and could 
"make my arm so I could stick it [with] pins and not feel 
it...."  Upon psychological evaluation it was stated that the 
veteran displayed a classic conversion profile.

An April 1994 VA hospitalization discharge summary indicates 
that the veteran had right hemiplegia, but that this was felt 
to be of a functional source.

The veteran was provided a VA neurological examination in 
July 1996, at which time it was found that there was complete 
paralysis and complete loss of function of the right upper 
arm and lower extremity.  The diagnoses included hemiparesis 
of the right side.  X-ray findings of the left knee were 
normal.

A July 1996 VA psychiatric examination was essentially 
negative.

The veteran underwent an October 1996 VA examination 
pertaining to his special monthly compensation claim.  He had 
difficulty with his right eye and would develop diplopia when 
turning to the right.  He appeared to have normal strength in 
the left upper extremity; the right upper extremity did not 
move.  Diagnoses included a right hemiparesis secondary to 
trauma, most likely a brain stem or spinal cord lesion 
secondary to a fall.

An October 1996 VA neurological examination report confirmed 
the diagnosis of hemiparesis on the right.  The examiner 
opined that the findings could be explained by damage to the 
brain stem.

A VA diagnosis summary, apparently from around February 1998, 
states that the veteran's hemiplegia affecting an unspecified 
side was a late effect of cerebrovascular disease.

The veteran was examined by VA in April 1998 at which time 
the examiner opined that the veteran's right-sided paralysis 
had an organic basis, but that it was not caused by or 
chronically worsened by the service-connected lower extremity 
disability.

At a May 2000 Travel Board hearing the veteran testified 
regarding the accident where he fell from his wheelchair: he 
indicated that his wheelchair had slipped off a ramp and 
"tipped over."  He hit his head on a cement windowsill and 
"was out for a while".  His paralysis, he indicated, 
progressively started a few days later, taking approximately 
three to four months before he had complete loss of use of 
the right side.  He noted that VA had prescribed his 
wheelchair for him.  He said that a physician had opined that 
his paralysis was due to his fall.  The veteran's spouse 
acknowledged that she attended to the veteran's needs, such 
as related to bathing, "going to the bathroom," cutting his 
food and involving his transfer from one chair to another.

Service connection is in effect for right and left knee 
disabilities, each evaluated as 50 percent disabling; the 
combined evaluation is 80percent.


II.  Service-connection claim

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310. Where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


Special presumptive provisions provide that if organic 
disease of the nervous system or a psychosis becomes manifest 
to a degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
i.e. plausible, there generally must be a medical diagnosis 
of a current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  A claim for 
secondary service connection must be well grounded as well.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995); Jones v. Brown, 
7 Vet. App. 134, 136-38 (1994).  A claim for secondary 
service connection is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).

The Board first notes that the veteran was psychiatrically 
and neurologically normal at separation, and there is no 
medical evidence tying his current right-side hemiparesis or 
conversion disorder, however diagnosed, to service.  There is 
also no evidence of the disability, neurological or 
otherwise, to a compensable degree within a year of 
separation either (aside from whether or not a conversion 
disorder would actually be considered a "psychosis").  
Thus, any claim of direct or presumptive service connection 
is not well grounded.  Caluza.  The veteran would not be 
qualified to proffer such a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, there is no 
medical evidence relating the postservice onset of either 
diagnosis--hemiparesis or conversion disorder--to the 
service-connected disabilities of the knees.  Thus, at least 
from an medical etiological standpoint, any such claim of 
secondary service connection is not well grounded.  Velez.

The veteran argues instead that he would not have been in a 
wheelchair but for his service-connected knee disabilities.  
Since he allegedly fell while in a wheelchair, he avers, his 
right-side hemiparesis should be service connected.

Regardless of whichever diagnosis is correct, the psychiatric 
or the neurological one, the veteran has still failed to 
submit a well-grounded claim of secondary service connection.  
If the correct diagnosis is conversion disorder, there is no 
medical of record whatsoever indicating that the alleged fall 
from the wheelchair somehow caused a psychiatric problem.  
Even presuming that the veteran's account of the fall is 
true, for the purposes of well groundedness, and even if the 
correct diagnosis is hemiparesis, or some kind of 
neurological disability related to the fall, the claim is 
implausible.  This is because there is no proximate 
relationship between any service-connected disability and the 
fall.  That is, nothing about the service-connected problems 
of the knees, per se, caused the veteran to fall.  His merely 
being seated in a wheelchair is insufficient to state that 
any such accident resulted from the service-connected 
disabilities.  No medical opinion or other competent medical 
evidence to support the contentions advanced by the veteran 
has been submitted.

Without any evidence linking right-side hemiparesis or a 
conversion reaction either to service or to a service-
connected disability, this claim is not well grounded and 
must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 303.4, 3.307, 
3.309, 3.310 (1999); Edenfield v. Brown, 8 Vet. App. 384 
(1995).


ORDER

Entitlement to service connection for right-side hemiparesis, 
to include a conversion reaction, is denied.


REMAND

The most recent VA examination in April 1998, to determine 
whether the veteran is entitled to special monthly 
compensation, indicates that the veteran does need an 
attendant and is largely confined to his bed or a wheelchair.  
The examination, however, diagnosed the nonservice-connected 
right-side hemiparesis but made little mention of the 
veteran's service-connected knee disabilities.  Thus, an 
examination is necessary to determine whether the veteran's 
service-connected knee disabilities are productive of his 
condition.  See 38 U.S.C.A. § 1114.

For the foregoing reasons, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran so 
that he may provide the names, addresses 
and approximate dates of treatment of all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his knees, i.e. since 
January 1998.  After any necessary 
releases have been signed, such records 
should be associated with the claims 
file.

2.  The veteran should be afforded a 
special examination to determine the need 
for special monthly compensation, i.e. to 
determine housebound status or the need 
for aid and attendance.  The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  The examination should be limited 
to the effects of the service-connected 
disabilities on the veteran's need for 
aid and attendance or his factual 
housebound status.  In this regard, the 
examiner should exclude, if possible, the 
effects of the veteran's right-side 
hemiparesis, (or conversion reaction).  
If the effects of such disability cannot 
be excluded, the examination report 
should so state.  All necessary tests 
should be conducted and all findings 
reported in detail.  Reasons and bases 
for all conclusions should be provided.

The veteran is hereby informed that 
failure to report for the examination may 
result in a denial of his claim.

3.  The RO should then readjudicate the 
claim for special monthly compensation.  
If it is not resolved to the veteran's 
satisfaction, the veteran should be 
provided with a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 


